DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 regarding the addition of “during the build of the container” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that Chen et al. is does not teach the synchronization between volatile and persistent memory, instead teaching synchronization between two different persistent memory devices. While Chen et al. does teach synchronization between two persistent memory devices it also teaches between volatile and persistent memory as shown by Chen et al. [0145] using the synchronization engine to prevent synchronization from a co-authoring application, which would have the data loaded into volatile memory.
The given rejections of claims 1-20 under 35 U.S.C. 103 remain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US PG Pub 20170270136 A1 and further in view of Shibata US 20190065527 A1 and Tsang WO 2018106260 A1.
Regarding claims 1, 8, and 15, Chen et al. teaches a method comprising: during the building of the container (see below), receiving an operation from the container to synchronize container data from volatile memory to the file system mounted by the container and residing in persistent storage of the computing device (Chen et al. [0128] "Initially, at operation 1602, the synchronization engine idles until activated (e.g., based on a schedule, a detected change, a signal from a user or application, etc.). Then at operation 1604, the synchronization engine scans local files for changes.", Chen et al. [0145] “If a co-authoring application is used to edit a co-authorable file, the co-authoring application will perform the synchronization while the file is open for editing.”); determining, by a processing device executing an operating system kernel, whether the file system indicates that the operation is to be ignored (Chen et al. [0145] "Additionally, the co-authoring application will create a synchronization lock (e.g., in the file status database 116) so that the synchronization engine does not try to synchronize the file while the file is open in a co-authoring application."); and in response to determining that the file system indicates that the operation is to be ignored, preventing, by the processing device executing the operating system kernel, performance of the operation (Chen et al. [0145] "Additionally, the co-authoring application will create a synchronization lock (e.g., in the file status database 116) so that the synchronization engine does not try to synchronize the file while the file is open in a co-authoring application.").
While Chen deals with containers as is broadly interpreted from the claims, Chen does not explicitly teach initializing the build of a container; or mounting a file system of the container. Shibata teaches initializing the build of a container comprising an isolated execution environment of a computing device (); and during the initializing, mounting a file system of the container (Shibata [0033] “The instance manager 101 manages a virtual machine image (hereinafter referred to as an “image file”) applied to the information processing devices 1a and 1b. The image manager 102 controls a write operation of an image file to the physical storage device 13.”). 
It should be noted that upon initialization Shibata sets the file system areas as “free”, instead of “used” as would be necessary to block fresh use of that area of the file system. However, Chen et al. does handle initial states indicating synchronization is not to occur (Chen et al. [0046] “The synchronization engine 110 stores information about the files 114 that it is configured to synchronize in the file status database 116. For example, the synchronization engine 110 may store a resource ID, a version value, one or more hash values, and a synchronization status for each file that has been synchronized from the network-based storage server 104.”). As seen, Chen et al. ignores files which are not supposed to be synchronized from the start, and Shibata sets flags upon initialization regarding the status (Shibata [0041] “The status can take one of the following 4 values: “Free”, “Init”, “Sync”, and “Used”. […] At an initial state, the status of each divided area is set to “Free”.”), so having Chen et al. set the type of status as ignored, but having Shibata set it at initialization, the combination of references teaches flagging the file system of the container to indicate that sync operations to the file system of the container are to be ignored during the building of the container (Chen et al. [0046], Shibata [0041]). 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that in order to ignore synchronization requests of data containers as they are being initialized, they would combine the setting of synchronization status to ignore at first from Shibata with the synchronization management from Chen et al.
Regarding the flagging and receiving of a synchronization request during the building of the container, both Chen et al. and Shibata teach using a flag to manage synchronization, but do so during the initialization after the construction of the item being tracked. As such neither Chen et al. or Shibata teach flagging and receiving of a synchronization request during the building of the container.
Tsang teaches setting a synchronization flag during the building of the container (Tsang [00033] “The file system monitor 404 monitors activities in the files in the combined file space, such as file creation, […] the file system monitor sends and activity event to the sync manager 406. The sync manager 406 updates the file state”), and receiving a synchronization request during the building of the container (Tsang figure 8, showing a request to change a file when it is not yet created in the combined file space).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that in order to ignore synchronization requests of data containers as they are being initialized before they have been created, they would combine the setting of synchronization status to ignore at first from Shibata and the setting of data states before data creation from Tsang with the synchronization management from Chen et al.
Regarding the additional aspect of claim 8, Chen et al. teaches a system comprising: a memory; and a processing device operatively coupled to the memory (Chen et al. [0175] "In a basic configuration, the computing device 2300 includes at least one processing unit 2302 and a system memory 2304.").
Regarding the additional aspect of claim 15, Chen et al. teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device (Chen et al. [0183] "According to an aspect, one or more application programs 2450 are loaded into the memory 2462 and run on or in association with the operating system 2464.").
Regarding claims 2, 9, and 16, Chen et al. teaches providing a response to the container that the operation was successfully performed even though performance of the operation was prevented and the container data has not been synchronized (Chen et al. [0089] "In some aspects, the presence of one or more conflicts will not prevent the synchronization engine from otherwise performing normally. The synchronization engine will detect the conflict and either keep the conflict (e.g., by placing the file in the hold state) and then move on, or resolve the conflict if that is possible.", Chen [0104] “In some aspects, holds are cleared when it is determined that the content of the file 608 on the server 602 and the content of the file 608 on the client 604 are the same. For example, the files may have been independently edited to come back in sync (or a user may have independently downloaded the server content).”). Since "the operation" referenced here is the synchronization Chen et al. teaches this aspect particularly well, as while the file itself has not been synchronized since it remains under a hold, the overall synchronization process still completes, and the system is informed of such.
Regarding claims 3, 10, and 16, Chen et al. teaches querying the file system to identify a file associated with the operation (Chen et al. [0089] "During future scans, the synchronization engine can check the file status database to determine whether any of the files being scanned are currently being held."); and identifying a flag associated with the file, the flag indicating whether the operation to save container data to the file system is to be ignored (Chen et al. [0089] "If a file is being held, the synchronization engine may proceed with synchronization of topological changes and at least some metadata changes for the metadata file but will not synchronize the content of the file (e.g., the synchronization engine will not contact the network-based storage server 104 to upload or download content updates).").
The file status database is what Chen et al. uses to determine which files should and should not be considered for synchronization. Each time the synchronization engine scans the database is queried to identify which files to check. Upon that check the hold status is determined and appropriate action can be taken.
Regarding claims 4, 11, and 18, Chen et al. teaches wherein identifying the flag comprises: identifying a metadata file of the file system associated with the file, wherein the flag is identified from the metadata file of the file system (Chen et al. [0048] "For example, the synchronization status may indicate that synchronization is active for the file or that synchronization is on hold. In addition, the file status database 116 may also store other data related to the synchronization status such as a ServerFileIsNewer (or ServerFileisNewerThanLocalFile) flag to indicate a newer version of the file is available on the network-based storage server 104. In some aspects, the file status database also stores a hold reason and hold resolution field."). As Chen et al. notes, the metadata of a file helps determine if a file should be synchronized.
Regarding claims 5, 12, and 19, Chen et al. teaches receiving a configuration of the file system, the configuration comprising an indication that synchronization operations are to be ignored for the file system (Chen [0142] "If a folder is unmapped (e.g., synchronization is disabled for the folder), the folder itself and all of its descendant folders are checked for existing holds."); and setting a flag associated with the file system to indicate that synchronization operations to the file system are to be ignored (Chen et al [0046] "The synchronization engine 110 stores information about the files 114 that it is configured to synchronize in the file status database 116.").
As Chen et al. describes, synchronization of a file system only occurs if it has been mapped to the synchronization engine. This constitutes a configuration file indicating synchronization options for the file system. Incidentally, Chen et al. also shows that a folder can be mapped but also on hold, thus allowing the file system to be either never considered for synchronization (unmapped) or simply ignored (always on hold).
Regarding claims 6, 13, and 20, Chen et al. teaches receiving a second operation from an application in the container, the second operation to save application data from memory to a second file system mounted by the container (Chen et al. [0157] "Initially at operation 2102, a save properties operation is started. The save properties may be started in response to a call from a co-authoring application to indicate that a conflict has been resolved in the co-authoring application."); determining that the second file system indicates that the second operation is to be performed (Chen et al. [0158] "At operation 2106, it is determined whether the server version of the file associated with the selected record is newer than the version of the file that was last synchronized from the server (e.g., by comparing the version number stored in the database to the version number on the server)."); and performing the second operation to save application data from memory to the second file system (Chen et al. [0160] "At operation 2216, the find-changes operation is triggered. For example, the method 2000 may then be performed to finish the synchronization operation.").
Chen et al. describes a save operation occurring after a conflict resolution operation, so a second operation, which originates from an application, the co-authoring application, to save application data to a second file system, in this case the server, which has its' own checks to perform to ensure the file can be synchronized.
Regarding claims 7 and 14, Chen et al. teaches wherein the file system and the second file system are separate file systems mounted by the container (Chen et al. [0007] "One aspect is a method for synchronizing files between a local file system and a server. The method includes accessing a file stored on the local file system for synchronization with an associated file on the server.").
In terms of computer systems, a mounted file system is one which is accessible to the applications. Both the local and server file systems are accessible in Chen et al. and as such would be considered mounted, in the broadest reasonable interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163